In the

     United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
No. 16‐3723 
ALEXIS VELJKOVIC and NICHOLAS DIMIC, 
                                                 Plaintiffs‐Appellants, 

                                   v. 

CARLSON HOTELS, INC. and REZIDOR HOTEL GROUP AB, 
                                    Defendants‐Appellees. 
                      ____________________ 

          Appeal from the United States District Court for the 
            Northern District of Illinois, Eastern Division. 
           No. 15 C 2894 — Samuel Der‐Yeghiayan, Judge. 
                      ____________________ 

       ARGUED APRIL 12, 2017 — DECIDED MAY 23, 2017 
                 ____________________ 

   Before POSNER, ROVNER, and WILLIAMS, Circuit Judges. 
    POSNER,  Circuit  Judge.  This  suit  is  about  a  historic  build‐
ing in Belgrade, the capital of Serbia, called the Old Mill, and 
its architectural renovation and expansion in 2013 to become 
a Radisson Blu hotel. The lead plaintiff, Alexis Veljkovic, is a 
U.S. citizen of Serbian extraction who lives in Illinois. His co‐
plaintiff,  Nicholas  Dimic,  is  a  Canadian  at  present  living  in 
Paris  because  he’s  a  member  of  the  Canadian  diplomatic 
mission to France. The defendants are Carlson Hotels, Inc., a 
2                                                       No. 16‐3723 


Minnesota  company,  and  Rezidor  Hotel  Group  AB,  a  Swe‐
dish company whose principal place of business is Brussels. 
Rezidor  is  owned  by  Carlson  Hotels,  however—the  two 
companies do business together under the name Carlson Re‐
zidor Hotel Group; and so we’ll treat both defendants as one 
and call it Carlson. 
     Although  Carlson  owns  a  hotel  in  Chicago,  the  entire 
subject  of  this  suit  is  a  property  in  Belgrade  known  as  the 
“Old Mill” property. Built in 1902, the Old Mill is a historic 
steam  mill  that  the  plaintiffs  claim  belonged  to  their  ances‐
tors.  It  was  confiscated  by  Tito  shortly  after  he  became  the 
ruler  of  Yugoslavia  (which  contained  Serbia,  now  an  inde‐
pendent  country,  as  are  the  other  former  Yugoslavian 
states—Bosnia  and  Herzegovina,  Croatia,  Macedonia,  Mon‐
tenegro,  Kosovo,  and  Slovenia)  in  1945.  No  compensation 
was  paid  the  owners  of  the  Old  Mill  when  the  government 
confiscated it. Indeed, Tito’s government declared the plain‐
tiff’s ancestors enemies of the state for having produced beer 
for  the  occupying  Nazis  during  World  War  II  and  helped 
terrorists  elude  capture  (accusations  disputed  by  the  ances‐
tors), and the new government sentenced those of the ances‐
tors who were still living to hard labor. 
   The nationalized Old Mill remained in government pos‐
session  until,  during  the  rule  of  Slobodan  Milosevic  (presi‐
dent  of  Serbia  from  1989  to  1997  and  of  Yugoslavia  from 
1997 to 2000), corrupt government bureaucrats sold the Old 
Mill to private land developers. Through various transfers, it 
ended up being owned by a firm in Belgrade named Prigan 
Holding. 
   In  or  around  2011,  the  plaintiffs  allege,  Carlson  began 
planning with Prigan Holding to retrofit the Old Mill prop‐
No. 16‐3723                                                              3 


erty  for  a  hotel.  As  a  result  of  the  retrofitting,  the  Old  Mill 
became the site of a four‐star, multi‐million‐dollar Radisson 
Blu Hotel  complex that adds many modern  elements  to the 
Old  Mill’s  industrial  frame.  See  Graft,  “Old  Mill  Hotel  Bel‐
grade,”  http://graftlab.com/portfolio_page/old‐mill‐hotel‐bel
grade/ (visited May 12, 2017). Carlson doesn’t own the hotel 
or  the  property  it  sits  on—Prigan  Holding  does—but  Carl‐
son is the licensor of the Radisson Blu brand, and a subsidi‐
ary of Carlson participates in the management of the hotel.  
   Since  about  2000—ten  years  before  the  construction  of 
the  new  hotel—the  plaintiffs’  families  have  been  frantically 
endeavoring to recover their rights over the Old Mill. In 2009 
the family secured a major victory when a Serbian court an‐
nulled  the  declaration  of  the  Veljkovic  family  to  have  been 
enemies of the state, ruling that the convictions of the family 
members  had  been  the  result  of  “staged  trials”  designed  to 
deprive  them  of  their  property.  (We  don’t  know  whether 
members  of  the  Dimic  family,  the  co‐plaintiff,  have  been 
similarly rehabilitated.) 
    The plaintiffs claim to be entitled not only to rights over 
the Old Mill but also to damages for the use of the property 
by Carlson and Prigan. The plaintiffs sued Carlson in federal 
district  court  in  Illinois  (basing  jurisdiction  on  diversity  of 
citizenship),  charging  Carlson  with  trespass,  conversion, 
conspiracy, unjust enrichment, constructive trust, and viola‐
tion  of  the  Minnesota  Deceptive  Trade  Practices  Act,  Minn. 
Stat. Ann. § 325D.44. 
   Early in the district court proceeding the defendants told 
the judge that they’d submit to the jurisdiction of the Serbian 
Restitution Agency (SRA), which they said was empowered 
by a  2011  Serbian law  called the “Law  on  Property Restitu‐
4                                                         No. 16‐3723 


tion  and  Compensation”  (Restitution  Act  for  short)  to  de‐
termine the plaintiffs’ rights in the Old Mill property, includ‐
ing improvements, notably the hotel. The district judge, con‐
cluding that Serbia was a more appropriate site for the litiga‐
tion than Chicago, dismissed the suit on the ground of forum 
non  conveniens.  See  Piper  Aircraft  Co.  v.  Reyno,  454  U.S.  235, 
257  (1981).  He  noted  that  Carlson  had  consented  to  the 
SRA’s exercising jurisdiction over its dispute with the plain‐
tiffs and had even agreed not to challenge any determination 
by the SRA that might be adverse to Carlson. The judge fur‐
ther noted that given the location of the hotel at issue in the 
case  (Belgrade),  Serbian  law  was  bound  to  play  a  large  (in‐
deed  the  dominant)  role  in  the  adjudication  and  is  not  a 
body  of  law  with  which  American  lawyers  and  judges  are 
familiar.  
    The plaintiffs appeal, arguing that their “family interest” 
in  the  Old  Mill  entitles  them  to  sue  for  damages  to  or 
restoration of the property. And it’s true that their ancestors 
were  treated  unjustly  by  the  governments  of  Tito  and 
Milosevic. But the plaintiffs have produced no documentary 
evidence that they have inherited the land, and as we said in 
In  re  African‐American  Slave  Descendants  Litigation,  471  F.3d 
754, 759 (7th Cir. 2006), “When a person is  wronged he can 
seek  redress,  and  if  he  wins,  his  descendants  may  benefit, 
but  the  wrong  to  the  ancestor  is  not  a  wrong  to  the 
descendants. For if it were, … a person whose ancestor had 
been  wronged  a  thousand  years  ago  could  sue  on  the 
ground that it was a continuing wrong and he is one of the 
victims.”  
   The  plaintiffs  are  not  seeking  damages  for  old  wrongs 
against their ancestors, however, but just for wrongs done to 
No. 16‐3723                                                            5 


them, the plaintiffs, after 2009, the date of the Serbian court 
judgment  that  rehabilitated  Veljkovic’s  ancestors.  They  al‐
lege  that  Carlson,  knowing  the  family  was  on  the  brink  of 
recovering  the  Old  Mill,  colluded  with  Prigan  Holding  to 
frustrate their efforts. But this is a dispute more appropriate‐
ly addressed by the Serbian Restitution Agency than by the 
federal district court in Chicago. Although one plaintiff, Vel‐
jkovic,  is  an  American  citizen  and  a  resident  of  Illinois  (the 
other  being  a  citizen  of  Canada  but  a  resident  of  Paris),  no 
aspect of the plaintiffs’ dispute with the defendants has any 
relation  to  Illinois.  Carlson  is  a  Minnesota  resident  that 
maintains hotels in Illinois (one in Chicago, as we noted ear‐
lier) but nothing connected to this lawsuit, and its subsidiary 
Rezidor, the other defendant, is a Swedish company that al‐
so has no presence in Illinois. See Daimler AG v. Bauman, 134 
S. Ct. 746 (2014). 
    As for the alternative decider of the dispute between the 
parties—the  SRA—it’s  true  it’s  not  a  court;  but  nonjudicial 
modes of dispute resolution are common, and proper if ade‐
quate,  as  they  often  are,  see,  e.g.,  Lueck  v.  Sundstrand  Corp., 
236 F.3d 1137 (9th Cir. 2001), and no reason  has been given 
us to doubt the adequacy of the SRA—an agency created to 
make  reparations  to  persons  (and  their  successors)  whose 
land  had  been  confiscated  by  Tito.  The  plaintiffs  argue  that 
the  SRA  lacks  jurisdiction  over  Carlson,  but  the  Restitution 
Act  defines  a  party  as  anyone  “with  a  legal  interest.”  They 
further  complain  that  the  SRA’s  remedies  are  so  meager  as 
to amount to “no remedy at all,” but the Act authorizes the 
SRA to give money reparations in the form of Serbian bonds, 
to  return  commercial  buildings,  or  to  supervise  profit‐
sharing  arrangements  as  appropriate.  Those  are  substantial 
remedies. 
6                                             No. 16‐3723 


     The judgment of the district court is 
                                               AFFIRMED.